Title: To George Washington from Marquis de Rostaing, 27 October 1781
From: Rostaing, Marquis de
To: Washington, George


                  
                     au camp d’york le 27. 8be 1781
                     
                  
                  J’ai l’honneur d’offrir mes Remerciements, a Son Excellence le general Waginston, des armes qu’il a Bien voulû me faire donner En Remplacement aux grenadiers, et chasseurs de mon Regt.
                  Comme il me manque Encore cent trente sabres pour completer leurs armement je prie son excellence de vouloir Bien me Les accorder si cela est possible. Jai l’honneur D’Etre avec Respect de votre Excellence Le tres humble et tres obbeissant serviteur
                  
                     Le Mrqs De Rostaing
                     Colonel Comdr Le Regt de gattinois
                  
               